Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claim 12 recites a non-transitory machine-readable medium having stored thereon instructions for performing garbage collection in a distributed storage system, comprising machine executable code which when executed by at least one machine, causes the machine to: 
monitor a set of filters corresponding to a set of slice services, the set of slice services residing in a cluster and including a set of content identifiers, and the set of filters indicating whether a set of data blocks referenced by the set of content identifiers is in-use; 
select an approach of a plurality of approaches for estimating a false- positive rate for the set of slice services based on a state of the distributed storage system; 
estimate the false-positive rate based on the selected approach; 
determine whether the estimated false-positive rate satisfies a performance threshold; 
adjust a false-positive rate of at least one filter of the set of filters in response to determining that the estimated false-positive rate satisfies the performance threshold; and 
perform garbage collection on the set of data blocks in accordance with the set of filters.
When considering claim 12 as a whole, the prior art of record does not teach the limitations: monitor a set of filters corresponding to a set of slice services, the set of slice services residing in a cluster and including a set of content identifiers, and the set of filters indicating whether a set of data blocks referenced by the set of content identifiers is in-use; select an approach of a plurality of approaches for estimating a false- positive rate for the set of slice services based on a state of the distributed storage system; estimate the false-positive rate based on the selected approach; determine whether the estimated false-positive rate satisfies a performance threshold; adjust a false-positive rate of at least one filter of the set of filters in response to determining that the estimated false-positive rate satisfies the performance threshold; and perform garbage collection on the set of data blocks in accordance with the set of filters.
Therefore, in the context of claim 12 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 12 is allowable.
Furthermore, when considering the other amended independent claims, such as claims 26 and 30, each of the independent claim is allowable on substantially same rationale. The corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136